IN THE COURT OF APPEALS OF IOWA

                                 No. 3-608 / 12-1121
                                Filed August 27, 2014

PAUL KYLE QUIGLEY,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Defendant-Appellee.
________________________________________________________________

         Appeal from the Iowa District Court for Muscatine County, Nancy S.

Tabor, Judge.



         Applicant appeals the district court decision denying his request for

postconviction relief from his convictions on three counts of second-degree

sexual      abuse.       SENTENCE        VACATED        AND      REMANDED         FOR

RESENTENCING.



         Christopher J. Foster of Foster Law Office, Iowa City, for appellant.

         Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, and Alan Ostergren, County Attorney, for appellee.



         Considered by Vaitheswaran, P.J., Bower, J., and Sackett, S.J.* Tabor,

J., takes no part.

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                          2



SACKETT, S.J.

        Paul Quigley was charged with three counts of sexual abuse in the second

degree, in violation of Iowa Code section 709.3(2) (2001). The State alleged that

when Quigley was seventeen and eighteen years old he had engaged in sexual

acts with a child who was under the age of twelve. A jury found Quigley guilty of

the charges against him. He was sentenced to serve a term of imprisonment of

twenty-five years on each charge, to be served concurrently.

        Quigley filed the present application for postconviction relief on June 8,

2010.      He claimed his sentences constituted cruel and unusual punishment

because he was a juvenile when at least one of the incidents occurred and

because of his mental abilities.      He asked for an individualized sentencing

hearing.     The district court denied the application for postconviction relief.

Quigley appeals.

        In the recent case of State v. Lyle, ___ N.W.2d ___, ___, 2014 WL

3537026, at *21 (Iowa 2014), the Iowa Supreme Court held the “mandatory

minimum sentencing schema, like the one contained in section 902.12, violates

article I, section 17 of the Iowa Constitution when applied in cases involving

conduct committed by youthful offenders.” The court went on to state:

               It is important to be mindful that the holding in this case does
        not prohibit judges from sentencing juveniles to prison for the length
        of time identified by the legislature for the crime committed, nor
        does it prohibit the legislature from imposing a minimum time the
        youthful offenders must serve in prison before being eligible for
        parole. Article I, section 17 only prohibits the one-size-fits-all
        mandatory sentencing for juveniles.
                                         3



Lyle, 2014 WL 3537026, at *22. The court determined all juveniles currently

serving a mandatory sentence of imprisonment should be resentenced,

recognizing the court has “the discretion to consider youth and its attendant

circumstances as a mitigating factor and to impose a lighter punishment,

including one that suspends all or part of the sentence, including any mandatory

minimum.” Id. at *23.

       Pursuant to Lyle, we vacate Quigley’s sentence and remand his case for

resentencing under the standards set forth by the Iowa Supreme Court. We note

the court specifically stated its holding in Lyle only applied to juveniles, stating

“our holding today has no application to sentencing laws affecting adult

offenders.”     Id.   Thus, the district court may need to differentiate between

offenses Quigley committed as a juvenile and those he committed as an adult.

Furthermore, Lyle did not address issues concerning a defendant’s mental

capabilities.   At this point we determine only that under the Iowa Supreme

Court’s holding in Lyle Quigley is entitled to be resentenced for offenses he

committed as a juvenile after an individualized sentencing hearing.

       SENTENCE VACATED AND REMANDED FOR RESENTENCING.